Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things,: “…; the floating-point multiplying circuitry comprises a multiplier array; in response to the floating-point multiply instruction, the instruction decoder is configured to control the multiplier array to add partial products generated based on significands of the first and second floating-point operands; and in response to the floating-point scaling instruction, the instruction decoder is configured to control:- the multiplier array to add partial products generated based on a significand of the input floating-point operand and a predetermined constant significand in which only a single bit is set to 1; or the processing circuitry to supply a significand of the input floating-point operand via a bypass path bypassing the multiplier array, and generate a significand of the output floating-point operand based on an output of the bypass path”. The closest prior art includes Danysh (patent No.10,346,133). 
Danysh taught  An apparatus comprising: an instruction decoder to decode instructions; and processing circuitry to perform data processing in response to the instructions decoded by the instruction decoder; in which: the processing circuitry comprises floating-point multiplying circuitry(1 14) to perform, in response to a floating-point multiply instruction(130) decoded by the instruction decoder(102)(e.g., see col. 3, lines 14-21), a floating- point multiply operation to multiply first and second floating-point operands to generate a product floating-point value (e.g., see col. lines 1-42); in However Danysh did not teach: “the floating-point multiplying circuitry comprises a multiplier array; in response to the floating-point multiply instruction, the instruction decoder is configured to control the multiplier array to add partial products generated based on significands of the first and second floating-point operands; and in 
Claim  10 requires, among other things: “… in response to the floating-point scaling operation, the processing circuitry is configured to: map the integer operand to a reduced-range scaling factor value comprising Nscale bits, where NE < Nscale < Nint, and determine an exponent of the output floating-point value based on the reduced-range scaling factor value and the exponent of the input floating-point operand; and Nscale is greater than or equal to Z, where Z is a result of rounding log2(4*B + 2*NF + 1) to the next highest integer.”  Danysh did not teach these limitations. 
Claims 14 requires among other things: “the processing circuitry comprises saturating scaling factor detection circuitry to detect whether the integer operand represents one of a saturating subset of values, for which when the value X has one of the saturating subset of values, it is guaranteed that for all possible values of the input floating-point operand the product of the input floating-point operand and the scaling factor 2x will produce a result outside a range representable by the output floating-point value using the floating-point representation; and in response to the floating-point scaling instruction, when the saturating scaling factor detection circuitry detects that the integer operand represents one of the saturating subset of values, the processing circuitry is Danysh did not teach these limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183